Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                              Jul 11 2013, 8:20 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

KRISTIN A. MULHOLLAND                               GREGORY F. ZOELLER
Crown Point, Indiana                                Attorney General of Indiana

                                                    GARY R. ROM
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

PAUL MONET FONTAINE,                                )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 45A03-1211-CR-476
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                       APPEAL FROM THE LAKE SUPERIOR COURT
                        The Honorable Thomas P. Stefaniak, Jr., Judge
                              Cause No. 45G04-1111-FC-138


                                          July 11, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                STATEMENT OF THE CASE

          Paul Fontaine (“Fontaine”) appeals his sentence for Class C felony forgery.1

          We affirm.

                                            ISSUE

          Whether Fontaine’s sentence is inappropriate pursuant to Indiana Appellate
          Rule 7(B).
                                           FACTS

          The State and Fontaine entered the following stipulated facts in support of his plea

agreement:

          1. Paul M. Fontaine . . . is the Defendant in Cause # 45G04-1111-00138.

          2. PMP Associates is the victim in Cause # 45G04-1111-00138.

          3. On September 13, 2011, Paul M[.] Fontaine conducted a transaction, in
             which he was the seller, for the sale of a black 2010 Toyota Rav IV.

          4. Frankies’ Auto Sales located in Dyer, Lake County, Indiana was the
             buyer in the transaction.

          5. On September 13, 2011, the vehicle was registered to PMP Associates
             located at 8219 Highway Avenue in Highland, Lake County, Indiana,
             and Paul M[.] Fontaine represented himself as the CFO (Chief Financial
             Officer) of PMP Associates for the purpose of conducting the
             transaction.

          6. On September 13, 2011, Paul M[.] Fontaine signed the vehicle’s title
             indicating that he was the CFO of PMP Associates, and this was for the
             purpose of transferring the vehicle’s title to the buyer, Frankies’ Auto
             Sales.

          7. The sale was concluded and $17,750 was paid to Paul M[.] Fontaine.

          8. PMP Associates is actually Promilla [sic] Mehta Paul Associates which
             is a professional healthcare operation providing medical services.

1
    Ind. Code § 35-43-5-2.
                                               2
      9. John Argus is the court appointed guardian of Promila Mehta Paul’s
         estate, and he indicates the aforementioned vehicle is part of the
         property belonging to Promila Mehta Paul and no one had any
         permission to sell or dispose of this vehicle.

      10. A records search of the Indiana Secretary of State’s records indicates
          that Dr. Promila Mehta Paul is the registered agent, principal and
          secretary of that company. No other person is listed with the Secretary
          of State’s office through PMP Associates.

      11. On September 13, 2011, Paul M[.] Fontaine did utter, with the intent to
          defraud, a written instrument, to wit: a motor vehicle title in such a
          manner that it purported to have been made by PMP Associates.

      12. That all of these events occurred in Lake County, Indiana.

(App. 34-35). Fontaine is one of Promila Mehta Paul’s three sons.

      On November 18, 2011, the State charged Fontaine with forgery and fraud on a

financial institution as Class C felonies. The State also charged Fontaine with theft and

auto theft, both Class D felonies. On September 13, 2012, Fontaine pled guilty to

forgery, and the State agreed to dismiss the remaining charges. The parties agreed to

argue their positions and the trial court could sentence Fontaine, in its discretion, to

anywhere between two (2) and eight (8) years.         The trial court accepted the plea

agreement and held a sentencing hearing on October 9, 2012. The trial court sentenced

Fontaine to five (5) years executed in the Department of Correction.

                                       DECISION

      Fontaine contends that his five (5) year sentence in the Department of Correction

is inappropriate given the nature of the offense and his character. He requests that we




                                            3
reduce his sentence or order that a portion of the sentence be served in a community

corrections program.

       Rule 7(B) of the Indiana Rules of Appellate Procedure gives this Court the power

to revise an inappropriate sentence in light of the nature of the offense and character of

the offender, giving due consideration to the trial court’s decision. The defendant must

persuade us that his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

(Ind. 2006). Under Rule 7(B), we seek “to attempt to leaven the outliers, and identify

some guiding principles for trial courts and those charged with improvement of the

sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008).             Whether a sentence is

inappropriate ultimately depends upon “the culpability of the defendant, the severity of

the crime, the damage done to others, and a myriad of other factors that come to light in a

given case.” Id. at 1224.

       In determining whether a sentence is appropriate, we first look to the advisory

sentence provided by statute. Childress, 848 N.E.2d at 1081. A Class C felony provides

a sentencing range between two (2) and eight (8) years, with an advisory sentence of four

(4) years. I.C. § 35-50-2-6.

       As to the nature of the offense and Fontaine’s character, the record reveals that

Fontaine sold a car belonging to his mother’s company. While it appears that Fontaine

had permission to use the car, it is clear that he did not have the authority to sell it.

Fontaine also has a significant criminal history, which includes eight misdemeanor and

two felony convictions. Fontaine acknowledges his criminal history, but contends that

                                            4
his prior convictions are mostly alcohol and drug offenses. Fontaine completely ignores

the fact that he has several arrests for other property crimes, a judgment withheld on a

charge of grand theft, and a conviction for burglary. The trial court noted that leniency

shown in his prior criminal cases has not deterred his behavior. We are not persuaded

that the nature of the offense nor Fontaine’s character makes his sentence inappropriate.

       Affirmed.

KIRSCH, J., and VAIDIK, J., concur.




                                            5